391 F.2d 278
Henry Albert GOODWIN, Appellant,v.UNITED STATES of America, Appellee.
No. 25082.
United States Court of Appeals Fifth Circuit.
March 6, 1968.

Henry Albert Goodwin, pro se.
Robert E. Hauberg, U.S. Atty., E. Donald Strange, Asst. U.S. Atty., Jackson, Miss., for appellee.
Before BROWN, Chief Judge, and JONES and CLAYTON, Circuit Judges.
PER CURIAM:


1
This is an appeal from denial of a motion to vacate the sentence of a federal prisoner, 28 U.S.C. 2255.


2
The appellant, represented by court-appointed counsel, was convicted upon his plea of guilty of a Dyer Act violation, 18 U.S.C. 2312.  He was sentenced on February 24, 1966, to serve three years; and there was no direct appeal.


3
The appellant contended that his court-appointed counsel improperly induced his guilty plea by falsely promising him an eighteen-month sentence and a probated sentence for his cousin, who was his co-defendant.  He also contended that he should have been permitted to confer with counsel in greater privacy, and that the same attorney should not have been appointed to represent both defendants.


4
The district court was entitled to conclude that appellant's testimony attacking the guilty plea was convincingly refuted by that of the appointed counsel, as well as by that of appellant's cousin and of a Deputy U.S. Marshal.  We find no error in the proceedings below.  See Smith v. Heard, 5 Cir. 1963, 315 F.2d 692.

The judgment of the district court is

5
Affirmed.